

117 HR 228 IH: To designate the facility of the United States Postal Service located at 2141 Ferry Street in Anderson, California, as the “Norma Comnick Post Office Building”.
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 228IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. LaMalfa introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 2141 Ferry Street in Anderson, California, as the Norma Comnick Post Office Building.1.Norma Comnick Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2141 Ferry Street in Anderson, California, shall be known and designated as the Norma Comnick Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Norma Comnick Post Office Building.